






Amended and Restated Promissory Note
LIBOR-based Rate




AMOUNT
$19,672,500.00
NOTE DATE
December 12, 2013
MATURITY DATE
December 31, 2020



ON THE MATURITY DATE, as stated above, FOR VALUE RECEIVED, the undersigned
promise(s) to pay to the order of COMERICA BANK (herein called "Bank"), at any
office of the Bank in the State of Texas, the principal sum of NINETEEN MILLION
SIX HUNDRED SEVENTY-TWO THOUSAND FIVE HUNDRED AND NO/100 DOLLARS
($19,672,500.00), or if less, the total advances from time to time made hereon
and remaining outstanding, together with interest in accordance with the terms
and conditions herein.


Subject to the terms and conditions of this Note, the unpaid principal balance
outstanding under this Note from time to time shall bear interest at the
LIBOR-based Rate plus the Applicable Margin, except during any period of time
during which, in accordance with the terms and conditions of this Note, the
Indebtedness hereunder shall bear interest at the Prime Referenced Rate plus the
Applicable Margin.


Accrued and unpaid interest hereunder shall be payable monthly, in arrears, on
the first (1st) day of each month, commencing on the first month after the date
hereof, and on a like day of each succeeding month thereafter, until maturity.
Commencing on January 1, 2015, principal installments in the amount of
$40,000.00, shall be payable monthly on the first (1st) day of each month (in
addition to payments of accrued interest due on each such date) and on a like
day of each succeeding month thereafter, until the Maturity Date, when the
entire unpaid balance of principal and interest under this Note shall be due and
payable (unless sooner accelerated in accordance with the terms of this Note).
Interest accruing hereunder on the basis of the Prime Referenced Rate (to the
extent applicable) shall be computed on the basis of a 360-day year, and shall
be assessed for the actual number of days elapsed, and in such computation,
effect shall be given to any change in the Applicable Interest Rate as a result
of any change in the Prime Referenced Rate (to the extent applicable), on the
date of such change. Interest accruing on the basis of the LIBOR-based Rate
shall be computed on the basis of a 360 day year and shall be assessed for the
actual number of days elapsed from the first day of the Interest Period
applicable thereto but not including the last day thereof.
Payments under this Note shall be first applied to accrued and unpaid interest
hereunder and the balance, if any, to principal.
Subject to the terms and conditions of this Note and the other Loan Documents
(defined below), advances of principal may be made hereunder as provided in the
Loan Agreement. The sum of all advances made hereunder shall not exceed the face
amount hereof, and amounts repaid may not be reborrowed. The principal amount
payable under this Note shall be the sum of all advances made by the Bank to or
at the request of the undersigned less principal payments actually received by
the Bank. The books and records of the Bank shall be the best evidence of the
principal amount and the unpaid interest amount owing at any time under this
Note and shall be conclusive absent manifest error. Interest on all advances
shall accrue and be computed on the principal balance outstanding from time to
time under this Note until the same is paid in full.


From and after the occurrence of any Event of Default (as defined in the Loan
Agreement) hereunder, and so long as any such Event of Default remains
unremedied or uncured thereafter, the Indebtedness outstanding under this Note
shall bear interest at a per annum rate of three percent (3%) above the
otherwise Applicable Interest Rate(s) (the “Default Rate”), which interest shall
be payable upon demand. In addition to the foregoing, a late payment charge
equal to five percent (5%) of each late payment hereunder may be charged on any
payment not received by Bank within ten (10) calendar days after the payment due
date therefor, but acceptance of payment of any such charge shall not constitute
a waiver of any Event of Default hereunder.


In no event shall the interest payable under this Note at any time exceed the
Maximum Rate. The term “Maximum Rate”, as used herein, shall mean at the
particular time in question the maximum nonusurious rate of interest which,
under applicable law, may then be charged on this Note. If on any day the
Applicable Interest Rate hereunder in respect of any Indebtedness under this
Note shall exceed the Maximum Rate for that day, the rate of interest applicable
to such Indebtedness shall be fixed at the Maximum Rate on that day and on each
day thereafter until the total amount of interest accrued on the unpaid
principal balance of this Note equals the total amount of interest which would
have accrued if there had been no Maximum Rate. If such maximum rate of interest
changes after the date hereof, the Maximum Rate shall be automatically increased
or decreased, as the case may be, without notice to the undersigned from time to
time as of the effective date of each change in such maximum rate. For purposes
of determining the Maximum Rate under the law of the State of Texas, the

{W0602403.2}    1
017104 000576 8312901.2

--------------------------------------------------------------------------------




applicable interest rate ceiling shall be the “weekly ceiling” from time to time
in effect under Chapter 303 of the Texas Finance Code, as amended.


The amount from time to time outstanding under this Note, the Applicable
Interest Rate(s), the Interest Period(s), if applicable, and the amount and date
of any repayment shall be noted on Bank's records, which records shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve the undersigned of its obligations to repay Bank all amounts
payable by the undersigned to Bank under or pursuant to this Note, when due in
accordance with the terms hereof.


The LIBOR-based Rate plus the Applicable Margin is the Applicable Interest Rate
(except during any period of time during which, in accordance with the terms and
conditions of this Note, the Indebtedness hereunder shall bear interest at the
Prime Referenced Rate plus the Applicable Margin) for all or any part of the
unpaid principal balance outstanding under this Note, subject to the following:
(a) the undersigned shall deliver to Bank, by 11:00 a.m. (Dallas, Texas time) on
the proposed effective date of such election, a Notice of Interest Rate (herein
so called) executed by the undersigned setting forth the information required by
Bank on the Notice of Interest Rate; (b) any conversion from an Applicable
Interest Rate based upon the LIBOR-based Rate to an Applicable Interest Rate
(subject to the terms of this Note) based upon the Prime Referenced Rate shall
only be effective as of the last day of the Interest Period applicable to such
LIBOR-based Rate; and (c) in the case of a LIBOR-based Rate Election, (i) the
principal Indebtedness outstanding under this Note which is to bear interest on
the basis of the relevant LIBOR-based Rate for the applicable Interest Period
must be at least Two Hundred Fifty Thousand Dollars ($250,000.00) (or such
lesser amount as is acceptable to Bank in its sole discretion) as of the first
day of such Interest Period; (ii) no Event of Default, or any condition or event
which, with the giving of notice or the running of time, or both, would
constitute an Event of Default, shall have occurred and be continuing or exist
under this Note; (iii) if, at the time of any such election, the LIBOR-based
Rate plus the Applicable Margin is the Applicable Interest Rate with respect to
all or any part of the Indebtedness which is to be subject to such election,
such election shall be effective only as of the last day of the Interest Period
applicable to such existing LIBOR-based Rate; (iv) the undersigned shall elect
Interest Periods hereunder so as to permit the undersigned to make any mandatory
principal payments required under the terms of this Note, when due in accordance
with the terms hereof, without prepaying any Indebtedness hereunder which is
then bearing interest on the basis of the LIBOR-based Rate prior to the end of
the Interest Period applicable thereto; and (v) any LIBOR-based Rate Election by
the undersigned hereunder shall not be revocable by the undersigned.
Notwithstanding anything to the contrary contained herein, the undersigned shall
be deemed to have elected to have the Indebtedness bear interest at an
Applicable Interest Rate based on the LIBOR-based Rate at any time such
LIBOR-based Rate is available as provided under this Note, and the undersigned
shall not be required to make any elections.


In the event that the LIBOR-based Rate is at any time the basis for the
Applicable Interest Rate for all or any part of the principal Indebtedness
outstanding under this Note, effective as of the last day of the Interest Period
applicable to such LIBOR-based Rate and as of the last day of each succeeding
Interest Period, the LIBOR-based Rate for such Indebtedness shall be determined
as of each such date in accordance with the terms of this Note, and the
LIBOR-based Rate plus the Applicable Margin shall continue to be the Applicable
Interest Rate for and in respect of such Indebtedness for successive Interest
Periods equal to the same period of time as the Interest Period then ending for
such LIBOR-based Rate (but not less than one (1) month), unless the undersigned
is not entitled to elect the LIBOR-based Rate as the basis for the Applicable
Interest Rate for all or any part of the principal Indebtedness outstanding
hereunder in accordance with the terms of this Note or the LIBOR-based Rate is
not otherwise available to the undersigned as the basis for the Applicable
Interest Rate for all or any part of the principal Indebtedness outstanding
hereunder in accordance with the terms of this Note, in which case, subject to
the terms of this Note, the Prime Referenced Rate plus the Applicable Margin
shall be the Applicable Interest Rate hereunder in respect of such Indebtedness
for such period, subject in all respects to the terms and conditions of this
Note. The foregoing shall not in any way whatsoever limit or otherwise affect
any of Bank's rights or remedies under this Note upon the occurrence of any
Event of Default hereunder, or any condition or event which, with the giving of
notice or the running of time, or both, would constitute an Event of Default.
 
Subject to the definition of an “Interest Period” hereunder, in the event that
any payment under this Note becomes due and payable on any day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day, and, to the extent applicable, interest shall continue to accrue
and be payable thereon during such extension at the rates set forth in this
Note.


All payments to be made by the undersigned to Bank under or pursuant to this
Note shall be in immediately available United States funds, without setoff or
counterclaim, and in the event that any payments submitted hereunder are in
funds not available until collected, said payments shall continue to bear
interest until collected.


In the event that the LIBOR-based Rate plus the Applicable Margin is the
Applicable Interest Rate for all or any part of the principal Indebtedness
outstanding under this Note, and any payment or prepayment of any such
Indebtedness shall occur on any day other than the last day of the Interest
Period applicable thereto (whether voluntarily, by acceleration, required
payment or otherwise), or if the undersigned make(s) a LIBOR-based Rate Election
with respect to all or any part of the principal indebtedness outstanding under
this Note in accordance with the terms and conditions hereof, and, subsequent to
such election, but prior to the commencement of the Interest Period applicable
thereto, the undersigned revokes such election for any reason whatsoever, or if
the undersigned shall fail to make any payment of principal

{W0602403.2}    2
017104 000576 8312901.2

--------------------------------------------------------------------------------




or interest hereunder at any time that the LIBOR-based Rate is the basis for the
Applicable Interest Rate hereunder in respect of such Indebtedness, the
undersigned shall reimburse Bank, on demand, for any resulting loss, cost or
expense incurred by Bank as a result thereof, including, without limitation, any
such loss, cost or expense incurred in obtaining, liquidating, employing or
redeploying deposits from third parties (“LIBOR Costs”). Such amount payable by
the undersigned to Bank may include, without limitation, an amount equal to the
excess, if any, of (a) the amount of interest which would have accrued on the
amount so prepaid, for the period from the date of such prepayment through the
last day of the relevant Interest Period, at the applicable rate of interest
provided under this Note, over (b) the amount of interest (as reasonably
determined by Bank) which would have accrued to Bank on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market. Calculation of any amounts payable to Bank under
this paragraph shall be made as though Bank shall have actually funded or
committed to fund the relevant Indebtedness hereunder through the purchase of an
underlying deposit in an amount equal to the amount of such Indebtedness and
having a maturity comparable to the relevant Interest Period; provided, however,
that Bank may fund the Indebtedness hereunder in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph. Upon the written request of the
undersigned, Bank shall deliver to the undersigned a certificate setting forth
the basis for determining such losses, costs and expenses, which certificate
shall be conclusively presumed correct, absent manifest error. The undersigned
may prepay all or any part of the outstanding balance of any Indebtedness
hereunder at any time without premium or penalty, provided, however, that if the
undersigned prepays any part of the outstanding balance of any Indebtedness
hereunder which is bearing interest at such time based upon the LIBOR-based
Rate, the undersigned shall pay to the Bank LIBOR Costs incurred by the Bank due
to such prepayment. Any prepayment hereunder shall also be accompanied by the
payment of all accrued and unpaid interest on the amount so prepaid. Partial
prepayments hereunder shall be applied to the installments hereunder in the
inverse order of their maturities.


For any Indebtedness hereunder for which the Applicable Interest Rate is at any
time based upon the LIBOR-based Rate, if Bank shall designate a LIBOR Lending
Office which maintains books separate from those of the rest of Bank, Bank shall
have the option of maintaining and carrying this Note and the relevant
Indebtedness hereunder on the books of such LIBOR Lending Office.


If, at any time, Bank determines that, (a) Bank is unable to determine or
ascertain the LIBOR-based Rate, or (b) by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in eurodollars in the
applicable amounts or for the relative maturities are not being offered to Bank
for any applicable Interest Period, or (c) the LIBOR-based Rate plus the
Applicable Margin will not accurately or fairly cover or reflect the cost to
Bank of maintaining any of the Indebtedness under this Note based upon the
LIBOR-based Rate, then Bank shall forthwith give notice thereof to the
undersigned. Thereafter, until Bank notifies the undersigned that such
conditions or circumstances no longer exist, any obligation of the Bank to
maintain any of the Indebtedness outstanding under this Note at an Applicable
Interest Rate based upon the LIBOR-based Rate shall be suspended, and the Prime
Referenced Rate plus the Applicable Margin shall be the Applicable Interest Rate
for all Indebtedness hereunder during such period of time.


If any Change in Law shall make it unlawful or impossible for the Bank (or its
LIBOR Lending Office) to maintain any of the Indebtedness under this Note with
interest based upon the LIBOR-based Rate, Bank shall forthwith give notice
thereof to the undersigned. Thereafter, (a) until Bank notifies the undersigned
that such conditions or circumstances no longer exist, any obligation of the
Bank to maintain any of the Indebtedness hereunder at an Applicable Interest
Rate based upon the LIBOR-based Rate and the right of the undersigned to make a
LIBOR-based Rate Election with respect to the Indebtedness outstanding under
this Note shall be suspended, and thereafter, the Prime Referenced Rate plus the
Applicable Margin shall be the Applicable Interest Rate for the Indebtedness
hereunder during such period of time, and (b) if Bank may not lawfully continue
to maintain the Indebtedness hereunder at an Applicable Interest Rate based upon
the LIBOR-based Rate to the end of the then current Interest Period applicable
thereto, the Prime Referenced Rate plus the Applicable Margin shall be the
Applicable Interest Rate for the remainder of such Interest Period.


If any Change in Law shall (a) subject Bank (or its LIBOR Lending Office) to any
tax, duty or other charge with respect to this Note or any Indebtedness
hereunder, or shall change the basis of taxation of payments to Bank (or its
LIBOR Lending Office) of the principal of or interest under this Note or any
other amounts due under this Note in respect thereof (except for changes in the
rate of tax on the overall net income of Bank or its LIBOR Lending Office
imposed by the jurisdiction in which Bank's principal executive office or LIBOR
Lending Office is located); or (b) impose, modify or deem applicable any reserve
(including, without limitation, any imposed by the Board of Governors of the
Federal Reserve System), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank (or its
LIBOR Lending Office), or shall impose on Bank (or its LIBOR Lending Office) or
the foreign exchange and interbank markets any other condition affecting this
Note or the Indebtedness hereunder; and the result of any of the foregoing is to
increase the cost to Bank of maintaining any part of the Indebtedness hereunder
or to reduce the amount of any sum received or receivable by Bank under this
Note by an amount deemed by the Bank to be material, then the undersigned shall
pay to Bank, within fifteen (15) days of the undersigned=s receipt of written
notice from Bank demanding such compensation, such additional amount or amounts
as will compensate Bank for such increased cost or reduction. A certificate of
Bank, prepared in good faith and in reasonable detail by Bank and submitted by
Bank to the undersigned, setting forth the basis for determining such additional
amount or amounts necessary to compensate Bank shall be conclusive and binding
for all purposes, absent manifest error.

{W0602403.2}    3
017104 000576 8312901.2

--------------------------------------------------------------------------------




In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the maintaining of any Indebtedness hereunder, and such increase has the effect
of reducing the rate of return on Bank's (or such controlling corporation's)
capital as a consequence of such obligations or the maintaining of such
Indebtedness hereunder to a level below that which Bank (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy), then the
undersigned shall pay to Bank, within fifteen (15) days of the undersigned's
receipt of written notice from Bank demanding such compensation, additional
amounts as are sufficient to compensate Bank (or such controlling corporation)
for any increase in the amount of capital and reduced rate of return which Bank
reasonably determines to be allocable to the existence of any obligations of the
Bank hereunder or to maintaining any Indebtedness hereunder. A certificate of
Bank as to the amount of such compensation, prepared in good faith and in
reasonable detail by the Bank and submitted by Bank to the undersigned, shall be
conclusive and binding for all purposes absent manifest error.


This Note and any other indebtedness and liabilities of any kind of the
undersigned to the Bank, and any and all modifications, renewals or extensions
of it, whether joint or several, contingent or absolute, now existing or later
arising, and however evidenced and whether incurred voluntarily or
involuntarily, known or unknown, or originally payable to the Bank or to a third
party and subsequently acquired by Bank including, without limitation, any late
charges; loan fees or charges; overdraft indebtedness; costs incurred by Bank in
establishing, determining, continuing or defending the validity or priority of
any security interest, pledge or other lien or in pursuing any of its rights or
remedies under any Loan Document or in connection with any proceeding involving
the Bank as a result of any financial accommodation to the undersigned; and
reasonable costs and expenses of attorneys and paralegals, whether inside or
outside counsel is used, and whether any suit or other action is instituted, and
to court costs if suit or action is instituted, and whether any such fees, costs
or expenses are incurred at the trial court level or on appeal, in bankruptcy,
in administrative proceedings, in probate proceedings or otherwise (collectively
"Indebtedness") are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of the undersigned with the
Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of the undersigned from time to time in the possession of the Bank and
by any other collateral, rights and properties described in each and every deed
of trust, mortgage, security agreement, pledge, assignment and other security or
collateral agreement which has been, or will at any time(s) later be, executed
by the undersigned to or for the benefit of the Bank (collectively
"Collateral"). Notwithstanding the above, (i) to the extent that any portion of
the Indebtedness is a consumer loan, that portion shall not be secured by any
deed of trust or mortgage on or other security interest in any of the
undersigned's principal dwelling or in any of the undersigned's real property
which is not a purchase money security interest as to that portion, unless
expressly provided to the contrary in another place, or (ii) if the undersigned
has given or gives Bank a deed of trust or mortgage covering California real
property, that deed of trust or mortgage shall not secure this Note or any other
indebtedness of the undersigned, unless expressly provided to the contrary in
another place, or (iii) if the undersigned has given or give(s) the Bank a deed
of trust or mortgage covering real property which, under Texas law, constitutes
the homestead of such person, that deed of trust or mortgage shall not secure
this Note or any other indebtedness of the undersigned unless expressly provided
to the contrary in another place.


If an Event of Default (as defined in the Loan Agreement) occurs and is
continuing, then the Bank may, at its option and without prior notice to the
undersigned, declare any or all of the Indebtedness to be immediately due and
payable (notwithstanding any provisions contained in the evidence of it to the
contrary), sell or liquidate all or any portion of the Collateral, set off
against the Indebtedness any amounts owing by the Bank to the undersigned,
charge interest at the Default Rate and exercise any one or more of the rights
and remedies granted to the Bank by any Loan Document or given to it under
applicable law.


The undersigned authorize(s) the Bank to charge any account(s) of the
undersigned with the Bank for any and all sums due hereunder when due; provided,
however, that such authorization shall not affect any of the undersigned’s
obligation to pay to the Bank all amounts when due, whether or not any such
account balances that are maintained by the undersigned with the Bank are
insufficient to pay to the Bank any amounts when due, and to the extent that are
insufficient to pay to the Bank all such amounts, the undersigned shall remain
liable for any deficiencies until paid in full.


If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.


Except for notice specifically set forth in a Loan Document, the undersigned
waive(s) presentment, demand, protest, notice of dishonor, notice of demand or
intent to demand, notice of acceleration or intent to accelerate, and all other
notices, and agree(s) that no extension or indulgence to the undersigned or
release, substitution or nonenforcement of any security, or release or
substitution of any of the undersigned, any guarantor under a guaranty of all or
any part of the Indebtedness or any other party, whether with or without notice,
shall affect the obligations of any of the undersigned. The undersigned waive(s)
all defenses or right to discharge available under Section 3-605 of the Texas
Uniform Commercial Code and waive(s) all other suretyship defenses or right to
discharge. The undersigned agree(s) that the

{W0602403.2}    4
017104 000576 8312901.2

--------------------------------------------------------------------------------




Bank has the right to sell, assign, or grant participations or any interest in,
any or all of the Indebtedness, and that, in connection with this right, but
without limiting its ability to make other disclosures to the full extent
allowable, the Bank may disclose all documents and information which the Bank
now or later has relating to the undersigned or the Indebtedness. The
undersigned agree(s) that the Bank may provide information relating to this Note
or relating to the undersigned to the Bank's parent, affiliates, subsidiaries
and service providers.


The undersigned agree(s) to pay or reimburse to Bank, or any other holder or
owner of this Note, on demand, any and all costs and expenses of Bank
(including, without limit, court costs, legal expenses and reasonable attorneys’
fees, whether inside or outside counsel is used, whether or not suit is
instituted, and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in connection with the preparation, execution, delivery,
amendment, administration, and performance of this Note and the related
documents, or incurred in collecting or attempting to collect this Note or the
Indebtedness, or incurred in any other matter or proceeding relating to this
Note or the Indebtedness.


The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except in a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word “undersigned” means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. Chapter 346 of the Texas Finance Code (and as the same may be
incorporated by reference in other Texas statutes) shall not apply to the
Indebtedness evidenced by this Note. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.


This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(collectively, the “Loan Documents”) are intended to be performed in accordance
with, and only to the extent permitted by, all applicable usury laws. If any
provision hereof or of any of the other Loan Documents or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, neither the application of such provision to any
other person or circumstance nor the remainder of the instrument in which such
provision is contained shall be affected thereby and shall be enforced to the
greatest extent permitted by law. It is expressly stipulated and agreed to be
the intent of the holder hereof to at all times comply with the usury and other
applicable laws now or hereafter governing the interest payable on the
indebtedness evidenced by this Note. If the applicable law is ever revised,
repealed or judicially interpreted so as to render usurious any amount called
for under this Note or under any of the other Loan Documents, or contracted for,
charged, taken, reserved or received with respect to the indebtedness evidenced
by this Note, or if Bank's exercise of the option to accelerate the maturity of
this Note, or if any prepayment by the undersigned or prepayment agreement
results (or would, if complied with, result) in the undersigned having paid,
contracted for or being charged for any interest in excess of that permitted by
law, then it is the express intent of the undersigned and Bank that this Note
and the other Loan Documents shall be limited to the extent necessary to prevent
such result and all excess amounts theretofore collected by Bank shall be
credited on the principal balance of this Note or, if fully paid, upon such
other Indebtedness as shall then remain outstanding (or, if this Note and all
other Indebtedness have been paid in full, refunded to the undersigned), and the
provisions of this Note and the other Loan Documents shall immediately be deemed
reformed and the amounts thereafter collectable hereunder and thereunder
reduced, without the necessity of the execution of any new document, so as to
comply with the then applicable law, but so as to permit the recovery of the
fullest amount otherwise called for hereunder or thereunder. All sums paid, or
agreed to be paid, by the undersigned for the use, forbearance, detention,
taking, charging, receiving or reserving of the indebtedness of the undersigned
to Bank under this Note or arising under or pursuant to the other Loan Documents
shall, to the maximum extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full term of such indebtedness
until payment in full so that the rate or amount of interest on account of such
indebtedness does not exceed the usury ceiling from time to time in effect and
applicable to such indebtedness for so long as such indebtedness is outstanding.
To the extent federal law permits Bank to contract for, charge or receive a
greater amount of interest, Bank will rely on federal law instead of the Texas
Finance Code, as supplemented by Texas Credit Title, for the purpose of
determining the Maximum Rate. Additionally, to the maximum extent permitted by
applicable law now or hereafter in effect, Bank may, at its option and from time
to time, implement any other method of computing the Maximum Rate under the
Texas Finance Code, as supplemented by Texas Credit Title, or under other
applicable law, by giving notice, if required, to the undersigned as provided by
applicable law now or hereafter in effect. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Bank to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.


For the purposes of this Note, the following terms have the following meanings:

{W0602403.2}    5
017104 000576 8312901.2

--------------------------------------------------------------------------------




"Applicable Interest Rate" means, in respect of all or any part of the
Indebtedness hereunder, either the LIBOR-based Rate plus the Applicable Margin
or (subject to the terms of this Note) the Prime Referenced Rate plus the
Applicable Margin, as determined in accordance with the terms and conditions of
this Note.


“Applicable Margin” means:


(a)
in respect of the LIBOR–based Rate, two and one-half percent (2.5%) per annum;
and



(b)
in respect of the Prime Referenced Rate, one-half of one percent (.5%) per
annum.



"Business Day" means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in Dallas,
Texas, and, in respect of notices and determinations relating to the LIBOR-based
Rate, also a day on which dealings in dollar deposits are also carried on in the
London interbank market and on which banks are open for business in London,
England.


“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
"Change in Law", regardless of the date enacted, adopted, issued or implemented.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).


"Interest Period" means, a period of one (1) month, commencing on the effective
date of a LIBOR-based Rate Election by the undersigned with respect to all or
any part of the Indebtedness hereunder, or in the case of successive
continuations of the LIBOR-based Rate plus the Applicable Margin as the
Applicable Interest Rate hereunder, as herein provided, on the last day of the
preceding Interest Period then ending, provided that:


(a)
any Interest Period which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day, except that if the
next succeeding Business Day falls in another calendar month, the Interest
Period shall end on the next preceding Business Day, and when an Interest Period
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month; and



(b)
the undersigned shall elect Interest Periods hereunder so as to permit the
undersigned to make any mandatory principal payments required under the terms of
this Note, when due in accordance with the terms hereof, without prepaying any
Indebtedness hereunder which is then bearing interest on the basis of the
LIBOR-based Rate prior to the end of the Interest Period applicable thereto; and



(c)
no Interest Period shall extend beyond the Maturity Date.



"LIBOR-based Rate" means a per annum interest rate which is equal to the
quotient of the following:


(a)
the LIBOR Rate;




{W0602403.2}    6
017104 000576 8312901.2

--------------------------------------------------------------------------------




divided by


(b)
1.00 minus the maximum rate (expressed as a decimal) during such Interest Period
at which Bank is required to maintain reserves on "Euro-currency Liabilities" as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Bank is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category.



“LIBOR-based Rate Election” means an election by the undersigned of the
LIBOR-based Rate plus the Applicable Margin as the Applicable Interest Rate for
all or any part of the Indebtedness hereunder, subject to and in accordance with
the terms and conditions of this Note.


"LIBOR Lending Office" means Bank's office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to the
undersigned.


"LIBOR Rate" means, with respect to any Indebtedness outstanding under this Note
bearing interest on the basis of the LIBOR-based Rate, the per annum rate of
interest determined on the basis of the rate for deposits in United States
Dollars for a period equal to the relevant Interest Period for such
Indebtedness, commencing on the first day of such Interest Period, appearing on
Page BBAM of the Bloomberg Financial Markets Information Service as of 11:00
a.m. (Dallas, Texas time) (or as soon thereafter as practical), two (2) Business
Days prior to the first day of such Interest Period. In the event that such rate
does not appear on Page BBAM of the Bloomberg Financial Markets Information
Service (or otherwise on such Service), the "LIBOR Rate" shall be determined by
reference to such other publicly available service for displaying eurodollar
rates as may be reasonably selected by Bank, or, in the absence of such other
service, the "LIBOR Rate" shall, instead, be determined based upon the average
of the rates at which Bank is offered dollar deposits at or about 11:00 a.m.
(Dallas, Texas time) (or as soon thereafter as practical), two (2) Business Days
prior to the first day of such Interest Period in the interbank eurodollar
market in an amount comparable to the amount of the outstanding Indebtedness
hereunder which is to bear interest on the basis of such LIBOR-based Rate and
for a period equal to the relevant Interest Period.


“Loan Agreement” means that certain Construction Loan Agreement dated May 17,
2011, executed by and between the undersigned and Bank, as amended by that
certain (i) Modification Agreement dated December 31, 2012 executed by and
between the undersigned and Bank, recorded under Clerk’s File No. 2013018037 of
the Real Property Records of Travis County, Texas (the “First Modification”),
(ii) Modification and Extension Agreement dated May 31, 2013 executed by and
between the undersigned and Bank, recorded under Clerk’s File No. 2013099527 of
the Real Property Records of Travis County, Texas (the “Second Modification”),
(iii) Third Modification and Extension Agreement dated August 31, 2013 executed
by and between the undersigned and Bank, recorded under Clerk’s File No.
2013171559 of the Real Property Records of Travis County, Texas (the “Third
Modification”), (iv) Fourth Modification and Extension Agreement dated October
31, 2013 executed by and between the undersigned and Bank, recorded under
Clerk’s File No. 2013202987 of the Real Property Records of Travis County, Texas
(the “Fourth Modification”), and (v) Fifth Modification and Extension Agreement
dated of even date with this Note, executed by and between the undersigned and
Bank, and which will be recorded in the Real Property Records of Travis County,
Texas (the “Fifth Modification” together with the First Modification, Second
Modification, Third Modification and Fourth Modification, herein collectively
referred to as the “Modification Agreements”).


"Prime Rate" means the per annum interest rate established by Bank as its prime
rate for its borrowers, as such rate may vary from time to time, which rate is
not necessarily the lowest rate on loans made by Bank at any such time.


"Prime Referenced Rate" means a per annum interest rate which is equal to the
Prime Rate, but in no event less than two and one-half percent (2.50%) per
annum.


No delay or failure of Bank in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or
partial exercise thereof preclude any further exercise thereof, or the exercise
of any other power, right or privilege. The rights of Bank under this Note are
cumulative and not exclusive of any right or remedies which Bank would otherwise
have, whether by other instruments or by law.


THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.



{W0602403.2}    7
017104 000576 8312901.2

--------------------------------------------------------------------------------




THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


This Note is given in substitution for, and replacement (but not extinguishment)
of, that certain promissory note dated as of May 17, 2011, from executed by the
Tract 107, L.L.C., a Texas limited liability company and payable to the order of
Bank in the stated principal amount of $13,664,456.00 (as previously amended,
the “Prior Note”), and is being executed in connection with the increase in the
amount of the Loan from $11,000,000 to $19,672,500. Therefore, all liens,
assignments and security interests securing the payment of the Prior Note
(including without limitation, the liens, assignments and security interests
evidenced by the Deed of Trust, as defined in the Loan Agreement) also serve as
security for the payment of this Note. This Note is in no way intended to
constitute, and does not constitute, a novation of the indebtedness evidenced by
the Prior Note.


[Remainder of page intentionally left blank. Signature page follows.]











{W0602403.2}    8
017104 000576 8312901.2

--------------------------------------------------------------------------------




TRACT 107, L.L.C.,
a Texas limited liability company


By:
Circle C GP, L.L.C., a Delaware limited liability company, its Manager



By:
Stratus Properties Inc., a Delaware corporation, Sole Member and Manager





By:_/s/ Erin D. Pickens
Name:Erin D. Pickens
Title: Senior Vice President










______________________________________________________________________________________________________
STREET ADDRESS                    CITY         STATE ZIP CODE
                                                 




FOR BANK USE ONLY




 
OFFICER INITIALS




LOAN GROUP NAME
OBLIGOR NAME
OFFICER ID NO.




LOAN GROUP NO.
OBLIGOR NO.
NOTE NO.
AMOUNT






{W0602403.2}    SIGNATURE PAGE TO AMENDED AND RESTATED NOTE